Haymond, President.
. The decree appealed from in this cause was rendered by default. The Defendant before appealing should have applied to the Court in which the decree was rendered^ or to the judge thereof; to correct the errors, if any were committed, before appealing to this Court. . The application to the Court, or to the judge thereof, should have been made according to the provisions of the 5th section of Chapter 134 of the Code of this State. This Court being prohibited by law from entertaining an appeal in such case, the appeal must be dismissed, as being improperly taken. Chapter 134, and 6th section of Code. Davis, Sheriff, vs. The Commonwealth, 16 Grat., 134.
The Appellees must recover their costs against the Appellant in this Court.
Hoffman, Paule, and Moore, Judges, concur in the foregoing opinion.